This is a claim of the Central Trust Company, of Illinois, executor of the estate of George II. Clarke, deceased, for a refund of inheritance tax in the amount of five thousand two hundred twenty-eight and 24/100 ($5,228.24) dollars, together with interest at the rate of three (3) per cent per annum from July 20tli, 1920. Ho objection or defense of the claim is interposed by or on behalf of the State and the Attorney General representing defendant, consents to an award herein in the sum of five thousand two hundred twenty-eight and 24/100 ($5,228.24) dollars, together with interest at the rate of three (3) per cent per annum from July 20, 1920. We therefore award the claimant the sum of five thousand two hundred twenty-eight and 24/100 ($5,228.24) dollars, together with interest at the rate of three (3) per cent per annum from July 20th, 1920, to date voucher is issued upon appropriation by Legislature.